Citation Nr: 1822500	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  06-28 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including depressive and anxiety disorders.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from March 1972 to August 1973.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2007, the Veteran testified at a hearing at the St. Petersburg RO before an Acting Veterans Law Judge (AVLJ) of the Board.  A transcript of the hearing is of record.  Generally, VLJs who conduct hearings must participate in making the final determination of the claim involved. 38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  In this case, however, the benefit sought is being granted in full.  Consequently, there is no prejudice in a VLJ other than the one who conducted the hearing signing this decision.  Seri v. Nicholson, 21 Vet. App. 441, 447 (2007); Holland v. Gober, 10 Vet. App. 433, 436 (1997) (the grant of a claim of service connection constitutes an award of full benefits sought on an appeal of the denial of a service connection claim).

In February 2012, April 2013, October 2014, March 2016, and May 2017, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.  

FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's psychiatric disability, variously diagnosed as anxiety and depressive disorders, is related to his active military service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, variously diagnosed as anxiety and depressive disorders, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a), (b); Allen v. Brown, 7 Vet. App. 439, 449 (1995).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Facts

The Veteran's service treatment records demonstrate that he was psychiatrically normal on enlistment in February 1972.  He denied any frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  The Veteran was also adjudged psychiatrically normal on his separation examination from military service in his August 1973 separation examination, although he reported having depression or excessive worry and nervous trouble on his August 1973 Report of Medical History.  The separation examiner noted that the Veteran had "chronic anxiety since coming into service about stolen car and associated debts."  The intervening service treatment records do not document any complaints of or treatment for any psychiatric symptomatology, nor any diagnosis of a psychiatric disorder during service.  

Post service, in March 1994, the Veteran sought psychiatric treatment for feelings of depression "due to multiple medical problems."  During the course of that treatment, the Veteran reported that he was psychiatrically hospitalized in Detroit in 1976 for a "breakdown" and was diagnosed with "depressive neurosis".  He had feelings of depression again two years ago began taking prescribed trazadone at that time.  

In April 1994, the Veteran was diagnosed with major depression, single episode, noted as severe due to socioeconomical conditions.  Other psychiatric records at that time indicate that the Veteran lost his job and had other family issues in 1993 that precipitated his depressive episode.  He reported in an April 1994 VA treatment record that he had a nervous breakdown in 1977 and was diagnosed with depressive neurosis.

In conjunction with the Veteran's claim for a nonservice-connected pension, the Veteran underwent a VA general medical examination in April 1994.  Although the examiner noted the Veteran's psychiatric treatment by VA in the examination report, it does not appear that a psychiatric examination was performed at that time.  

The Veteran again sought psychiatric treatment in July 1994, at which time he was diagnosed with depression and was referred for a psychiatric consultation, which took place in July 1994.  During that consultation, the Veteran reported that he was depressed for two years and was unemployed and unable to work; he also reported other familial stressors.  The Veteran was diagnosed with major depression.

In October 1994, the Veteran sought treatment at VA related to episodic binge drinking.  He reported a previous diagnosis of major depression and that he took Zoloft daily.  The Veteran was diagnosed with alcohol dependence for the first time in October 1994, while being concurrently diagnosed with major depression.  The Veteran received continued treatment with VA for his psychiatric problems in 1995 and 1996.  

In the Veteran's records received from the Social Security Administration (SSA) appears a copy of an in-patient hospitalization at a VA medical facility for a Substance Abuse Treatment Program (SATP) in November 1994.  At that time, the Veteran reported binge alcohol use for the last 7 to 8 years, with a history of 3 charges for driving under the influence (DUIs)-the most recent of which was approximately 3 months prior to his admission.  He was admitted for detoxification and SATP treatment for a month.  

Immediately following release from SATP, the Veteran was hospitalized at a VA medical facility on an in-patient basis for 3 days in November and December 1994 for alcohol intoxication.  That discharge report notes that the Veteran had a long history of alcohol problems and a history of DUIs, the most recent of which resulted in a court date due to driving on a suspended license and a DUI.  He was also noted to be on probation for domestic violence against his wife at that time.  He was diagnosed with alcohol dependence.  Handwritten notes also appear to indicate diagnoses of dysthymia and a need to rule out posttraumatic stress disorder (PTSD). 

Also in the Veteran's SSA records is a copy of a VA psychiatric examination performed on discharge from his in-patient hospital stay in December 1994.  That examiner noted that the Veteran lived with his mother since his divorce.  The Veteran reported a history of probation due to domestic violence and three DUIs, along with a long history of alcohol problems.  He also reported a previous psychiatric hospitalization for one month in 1976 for depressive neurosis.  That examiner diagnosed the Veteran with dysthymia, alcohol dependence, and a need to rule out PTSD, and referred him to Alcohol Anonymous meetings.  

In the Veteran's SSA records, private day treatment records for alcohol use demonstrate that, after his hospitalization, he began treatment with that facility in 1995; a May 1996 record indicates that the Veteran was clean and sober for 1 year, although he continued to be treated and to take medication related to his dysthymia disorder throughout those records.  

According to a March 1997 VA medical record, the Veteran sought psychiatric treatment and gave a history of alcohol dependence, dysthymia and anxiety.  The Veteran reported the recent loss of his father and that the SSA cut off his benefits and he had no money.  He was diagnosed with dysthymia and was placed back on trazadone.  

The Veteran was hospitalized for one week by VA in June 1997 related to his alcohol intoxication and dependence.  He was brought in due to making suicidal statements after heavily drinking; his history of alcohol dependence, dysthymia and borderline personality disorder was noted.  On admission, the Veteran reported that he drank to get rid of his leg pain associated with a fall and fractured heel.  At that time, "a long history of alcoholism," including a history of alcohol-related DUIs and blackouts, was noted.  

In a July 1997 VA treatment record, associated with his SSA records, it was noted that the Veteran abstained from alcohol since his release from the hospital; he also reported having "some depression" since 1977.  He was diagnosed with dysthymia and alcohol dependence in early remission and psychiatric medication was continued.  

In November 1997, it was noted that the Veteran had "increased depression" related to his leg pain and reported that his dependence to alcohol began following his foot/leg injury on the job and that is when he began using alcohol to medicate his pain symptoms.  At that time, he further reported that he sought private psychiatric treatment for three years in 1976.  He stated that he took an antidepressant for that time and discontinued it for an unknown reason.  He was diagnosed with alcohol-induced mood disorder and alcohol dependence.  

In February 1998, the Veteran underwent a VA psychiatric examination.  During that examination, he reported spending 5 months in Vietnam during his period of service.  The Veteran also reported a history of 12 prior hospitalizations for medical problems of a varied nature, including that 3 of those prior hospitalizations were related to psychiatric problems with diagnoses of anxiety neurosis and depression, although the examiner did not report the dates of those hospitalizations.  The Veteran stated that he gradually started becoming depressed during his time in the Navy, usually every day.  He reported several current psychiatric symptoms at that time, reporting that his emotional problems gradually worsened and affected his social and work activity at such a level over the last several years that he was unable to work.  After examination, the Veteran was diagnosed with major depressive disorder.  

In a November 1999 letter from Dr. S.R.K. related to the Veteran's claim for SSA benefits, it was noted that the Veteran had mild depression that began in the 1970 and was related to post-traumatic stress.  Dr. S.R.K.'s statements appear to be based on a history provided by the Veteran.  

Also in relation to his claim for SSA benefits, the Veteran underwent a psychological examination in November 1999 with Dr. B.J.H.  During that examination, the Veteran reported that he had a 90 percent VA service-connected disability "due to posttraumatic stress disorder related to Vietnam."  He reported having two tours in Vietnam, during which he was exposed to trauma; he reported several symptoms at that time related to those traumatic events.  With regards to his psychiatric history, the Veteran reported four psychiatric hospitalizations, although the dates for those admissions were not noted.  Dr. B.J.H. noted that the last hospitalization was at VA in 1997 due to alcohol intoxication.  The Veteran also reported on and off psychiatric treatment since 1992 during that examination.  After examination, Dr. B.J.H. diagnosed the Veteran with dysthymic disorder, a need to rule out PTSD and a history of alcohol dependence.  

In a September 1999 VA treatment record, the Veteran was noted to have depression present since Vietnam.  In an October 1999 VA social work note, the VA social worker noted that the Veteran had many symptoms of depression that appeared to be a long-standing problem.

The Veteran also underwent a VA psychiatric outpatient for his depression in October 1999 and gave a history of 3 previous hospitalizations for suicidal thoughts.  After examination during which he had noted psychiatric symptoms, he was continued on his medication.  He was seen in October 2001 for a major depressive disorder.  In February 2002, the Veteran was again seen for depression, although at that time he claimed that he became depressed due to his hepatitis C and possible lung problems.  

The Veteran underwent another VA psychology consultation in conjunction with his hepatitis C treatment September 2002.  The Veteran was denied Interferon treatment at that time due to his depression and irritability and was noted to decline further mental health services.  He was also noted to have been seen for VA treatment for his major depressive disorder in September 2003 and March 2004, at which time he was continued on Paxil for his psychiatric condition.  

In conjunction with his claim for SSA benefits, the Veteran underwent a private psychiatric examination in October 2003 with Dr. A.T.G.  During that examination, the Veteran reported that his depressive symptoms were related to his present physical and financial status, including his shattered heel bone, chronic obstructive pulmonary disease (COPD) and hepatitis C.  The Veteran also reported "a long history of anxiety that first occurred while serving in the U.S. Navy during the Vietnam War."  During the examination, the Veteran denied any in-patient psychiatric care, although he reported ongoing outpatient psychiatric treatment with VA.  He stated that he suffered from PTSD since his service during the Vietnam War, although he denied being involved in combat or suffering any wound during service.  He also reported that he quit drinking 7 or 8 months prior to the examination.  After examination, Dr. A.T.G. diagnosed the Veteran with a mild mood disorder due to medical conditions with depressive features and generalized anxiety disorder.  In the context of providing an opinion for the SSA, Dr. A.T.G. concluded that the Veteran's depressive and anxiety symptoms were noted but not considered severe enough to be considered disabling.

In an April 2005 statement, the Veteran stated that he went to sick call for his depression, asthma and bronchitis during service.  He complained of his depression on his separation from military service.  He further stated that he suffered trauma in Vietnam and had to help move dead bodies below deck because they were not allowed to throw them overboard.  

The Veteran testified in his July 2007 hearing that he indicated on his separation examination that he had psychiatric symptoms during military service.  He told people during service that he did not "feel right," although people never referred him for any formal treatment.  He was given sleeping pills and told that he would be "all right."  He further reported that, following discharge from service, he was initially admitted to a hospital because he had a nervous breakdown in approximately 1974, and was then sent to a private psychologist in Detroit, Michigan, for his depression.  He was treated by that private provider until the plant he worked at closed in 1988, at which time he did not have medical insurance and was unable to continue treatment.  The Veteran stated that he was not the same person after leaving military service that he was when he went into military service.  

The Veteran underwent a VA psychiatric consultation in October 2007.  During that examination, the Veteran reported that he served in Vietnam all but 90 days of his military service; he indicated that he was a seaman and eventually a cook.  With respect to trauma, the Veteran reported that he had to work many long hours in the military and that the "wartime military [was] different than peacetime."  He also reported that he had to carry 3 or 4 bodies due to accidental deaths to the transport while onboard the ship.  He reported two DUIs "many years ago."  Regarding a history of psychiatric treatment, the Veteran reported seeing a private psychiatrist for depression since 1974, and that provider diagnosed him with PTSD as well.  He reported that following the closure of the plant, he transferred his psychiatric treatment to VA; he reported that he had care at VA for alcohol abuse and acute psychiatric care until 1997, at which time he transferred to a different VA facility and was diagnosed with his current anxiety and depression disorders.  The Veteran reported a history of alcohol dependency with essentially no use since 1994.  Following examination, the Veteran was diagnosed with anxiety and depression disorders, as well as "PTSD (by history)."  

In another December 2007 VA psychiatric record, the Veteran indicated that he was unable to get private treatment records because it had been so long.  He reported during that appointment, however, that he was depressed ever since he left service.  The Veteran was diagnosed with anxiety and depressive disorders.  In a March 2008 VA psychiatric note, the Veteran was noted to have "talked in the past about the nature of his military service precipitating his depression at that time (e.g., confinement resulting from sea duty)."  That provider also indicated that "another source" of the Veteran's depression and anxiety was his pain and/or his childhood (dysfunctional family) issues.  

The Veteran had subsequent VA psychiatric treatment throughout the record that was substantially similar to that noted in the above records.  

The Veteran underwent a VA psychiatric examination in April 2012, at which time he was diagnosed with depressive, anxiety, and benzodiazepine dependency disorders, and a personality disorder.  During the examination, the examiner noted that the Veteran served in the military as a commissaryman from 1972 to 1973.  The examiner further noted that the Veteran had a history of a major depressive disorder, and that he was seen in 1994 for a refill in medication.  The examiner further noted that he was treated for a nervous breakdown in Detroit in 1973, although there were no records in the claims file to substantiate that treatment.  The examiner further noted the Veteran's diagnoses of mixed personality, alcohol dependence and dysthymia disorders in 1994, as well as his history of DUIs and domestic violence; the examiner also noted the diagnosis of alcohol-induced mood disorder in November 1997, and the admission for alcohol dependency in 1994.  During the examination, the Veteran reported he had a nervous breakdown in 1976, which the examiner noted was inconsistent with his past reports and that there was no evidence from a professional or hospital of record at that time.  

The April 2012 examiner opined that the Veteran's anxiety, depressive, personality and benzodiazepine disorders were less likely than not caused by or a result of active service.  The examiner noted there was no objective evidence of a diagnosis of a depressive disorder found during service or within close proximity to his discharge in 1973.  Although the Veteran had reports of symptoms on separation from service, the examiner noted that such was "not sufficient to state that he had a mental disorder" at that time, as subjective complaints were not valid indicators of a disorder.  Instead, there was no evidence of documentation of any depression until 1994; although there was a reported history of depression since 1973, again there were no objective reports of such a diagnosis from the private providers in the claims file.  Moreover, the examiner noted the long history of alcohol dependence and alcohol-induced mood disorder.  The examiner concluded that the Veteran's mood complaints "may have been" related to his alcohol dependence, as heavy alcohol use "may" produce or exacerbate depressive symptoms through the direct pharmacological effects of alcohol use.  

With regards to the anxiety and depressive disorder diagnosed in 2008, the examiner noted that such were somatic issues related to his pain and were unrelated to his active service 25 years ago.  The April 2012 examiner found that the Veteran's present mood complaints were of aggravation and irritability directed mainly at VA and his resentment of the lengthy claims process.  Further, it was noted that long-term benzodiazepine users, like alcoholics, were often depressed and the depression may first appear during prolonged benzodiazepine use, and such may both cause and aggravate depression by reducing output of neurotransmitters; the examiner finally concluded that such emotional blunting "is probably related to" the inhibitory effect of benzodiazepines on activity in emotional centers in the brain.  

In a February 2014 addendum, the examiner clarified that there was "no objective medical evidence found of a depressive or an anxiety disorder found within a short duration of time after discharge (one year to 18 months)."  The examiner further noted that the Veteran did not have a "diagnosis of depression or anxiety made by a mental health provider during service."  The examiner rationalized that, although the Veteran "may have checked off symptoms of anxiety or depression" on separation from service, such was "subjective" and "not sufficient to state there was a diagnosis.  The first evidence of a depressive disorder" in the record was in 1994.  The examiner again noted that the Veteran's history indicated alcohol dependency "which can produce depressive feelings."  Finally, with regard to more recent diagnoses of an anxiety disorder, the April 2012 examiner concluded, without further explanation, that there was "no objective medical evidence found of a link to his service experience."  

The April 2012 examiner provided a second addendum in November 2014, although insofar as that addendum addressed direct service connection it was an exact copy of the opinion provided in February 2014.  

The Veteran underwent another VA psychiatric examination in August 2016, at which time he was diagnosed with an unspecified depressive disorder with anxious distress and a personality disorder by history.  The Veteran reported that after military service he walked into a job in Michigan and while working that job had a lot of mental health treatment, although those records "were incinerated."  The Veteran also reported that the onset of his symptoms was in Vietnam, although he did not indicate any specific event and alluded to the fact that he was young and "the lifestyle" of the military.  After examination and review of the claims file, however, the examiner concluded that the Veteran's depression was less likely than not proximately due to or the result of service-connected asbestosis. 

In a June 2017 addendum, the August 2016 examiner opined that the Veteran did not have a valid diagnosis of PTSD, as the only diagnosis in the record was noted as "by history" based on the Veteran's self-report of a diagnosis of PTSD at some point in his past.  The examiner noted that there was no objective evidence to support a diagnosis of PTSD during the appeal period.  

Regarding the other psychiatric disorders, the August 2016 examiner opined that the Veteran's depressive and anxiety disorders were less likely than not related to his period of service.  The examiner noted the Veteran's August 1973 complaints of psychiatric symptoms during his separation examination, and concluded that his complaints "at that time were situational with a written explanation" that he had chronic anxiety since entering service due to a stolen car and associated debts.  The examiner concluded that those complaints were "subjective and insufficient to state there was a clinical diagnosis" at that time, and found that there was no evidence that the Veteran was diagnosed with a psychiatric disorder during service.  As to the Veteran's reports of mental health treatment in the mid-1970's, she noted there was "no objective evidence" available which supported that assertion.  Finally, she opined that the available documentation indicated that "mental health treatment occurred in the mid-1990 and was related to his alcohol dependence."  

Analysis

The record shows a current diagnosis of a psychiatric disability, diagnosed as anxiety and depressive disorders, according to the 2016 VA examiner. 

The remaining question is whether there is a link between the current disability and the in-service disease or injury.

Based on the foregoing evidence, the Board finds that service connection for a psychiatric disorder, variously diagnosed as anxiety and depressive disorders may be warranted.  

Initially, although the Veteran was diagnosed with a personality disorder, such is not a disability under the law for which service connection may be awarded.  See 38 C.F.R. § 3.303(c).  Likewise, although the Veteran has been alcohol dependency with associated an alcohol-induced mood disorder and benzodiazepine dependency, such disorders may not be awarded service connection in this case as no compensation shall be paid if the disability is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C. §§ 1110, 3.1(n) (2017).  

As well, although the Veteran is shown to have a diagnosis of PTSD, the sole basis of that notation throughout the record was by a history as provided by him.  As noted by the most recent VA examiner, no formal diagnosis of PTSD was made by any professional throughout the appeal period.  Therefore, the Board finds that the Veteran has not met the criteria for service connection for PTSD at any time during the appeal period in this case.  See 38 C.F.R. § 3.304(f) (2017) (requiring medical evidence of a diagnosis of PTSD to meet the current disability requirement for service connection for that disorder).  Consequently, the Board finds that the Veteran's current psychiatric disability is a disorder variously characterized throughout the appeal period as anxiety and depressive disorders.

The Board acknowledges the recent VA examiners' opinions and also recognizes that a psychiatric disorder was not diagnosed during military service.  Although the VA examiners acknowledged the Veteran's complaints during service in their opinions, they considered his complaints "subjective" and "insufficient" to document a diagnosis of a psychiatric disorder during or shortly after military service.  Both examiners appeared to require confirmatory evidence of a diagnosed psychiatric disability in service and did not seem to consider the Veteran's contentions.  Thus the Board ascribes low probative weight to the opinions of the 2012 and 2016 VA examiners.  See Dalton v. Peake, 21 Vet. App. 23 (2007) (a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history-even if recorded in the course of examination).  

Evidence of a diagnosis during service is not necessary in order to prove a claim of service connection.  Rather, lay evidence may also be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.  In this case, the Veteran is competent to state the symptoms he suffered during military service.  See Layno v. Brown, 6 Vet. App. 465 (1994) (in order to be competent, the individual must have personal knowledge, derived from his/her senses, of what is being attested; "[c]ompetent testimony is thus limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  Thus, the service treatment records include the Veteran's report of suffering psychiatric symptoms during military service that he reported at his separation from service, although a psychiatric diagnosis was not rendered at that time.  

Moreover, the Veteran repeatedly stated that, shortly after his discharge, he was hospitalized due to a "nervous breakdown," and then treated by private providers for his depression and anxiety until he lost medical coverage.  The Veteran's statements throughout the record demonstrate continuous presence of psychiatric symptoms that he initially reported on separation from service until the present time.  

Although private records documenting such treatment are not available, the Board considers the Veteran's statements to be credible, given the essential consistency of his reports.  The Board notes that statements made to medical providers solely for treatment purposes are inherently more credible than those made in conjunction with a claim for disability compensation benefit.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Buchanan v. Nicholson, 451 F.3d at 1331 (lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible).  

Given the Veteran's reported anxiety in service, his report of psychiatric hospitalization not long after discharge, and his currently diagnosed psychiatric disability, and when weighed against the medical opinions provided by the VA examiners in this case who acknowledged the Veteran's reported symptoms in service but seemed to require confirmatory evidence of a diagnosed psychiatric disability at that time to provide a positive nexus opinion, the Board is compelled to find that his current psychiatric disorder cannot be dissociated from his active military service.  Accordingly, the Board concludes that the probative evidence of record is in equipoise and service connection for a psychiatric disability, variously diagnosed as anxiety and depressive disorder, is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(a), (d).
ORDER

Entitlement to service connection for a psychiatric disability, variously diagnosed as anxiety and depressive disorders, is granted.  



____________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


